 


110 HRES 754 IH: Congratulating the United States Women’s National Soccer Team on its performance at the 2007 FIFA Women’s World Cup in China.
U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 754 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2007 
Mr. Udall of Colorado (for himself, Mrs. Capps, Mr. Walsh of New York, Mrs. Bono, Mrs. Napolitano, Ms. Bordallo, Mr. Hinchey, Mr. Van Hollen, Mr. Arcuri, Ms. Schakowsky, Ms. Watson, and Mr. Towns) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Congratulating the United States Women’s National Soccer Team on its performance at the 2007 FIFA Women’s World Cup in China. 
 
 
Whereas the 2007 FIFA Women’s World Cup in China and the performance of the United States Women’s National Soccer Team marks an exciting new chapter in the continued development of women’s athletics; 
Whereas the United States all-time tournament record now stands at 24 wins, 3 draws and 3 defeats; including being 1 of only a pair of nations to have twice won the FIFA Women’s World Cup; 
Whereas the United States completed this year’s tournament with a record of 4 victories, 1 draw and 1 defeat; including victories over Sweden, the rapidly improving English, African Champions Nigeria, and long-time rival Norway in the Third Place Match; 
Whereas the victory over Norway in the Third Place Match, following the disappointment of losing in the semi-final, provided a perfect display of the team’s character and determination and maintains its record as being the only country to finish in the top 3 in all 5 Women’s World Cup tournaments that have been contested; 
Whereas Abby Wambach’s 2 goals in the Third Place Match gave her a team leading 6 goals in 6 matches and won her the “Silver Shoe” as the tournament’s second leading goal scorer overall; 
Whereas the team’s performance included the leadership of veteran players, among them: 5-time World Cup veteran, Kristine Lilly; 4-time veteran Briana Scurry; and 3-time veterans Christie Rampone and Kate Markgraf; 
Whereas Kristine Lilly becomes the first and only female player to participate in all 5 FIFA Women’s World Cups, including being in the starting line-up for each and every United States match, since its inception in 1991; 
Whereas the team’s performance also highlights the continued development of world-class players who ensure that the future of the United States Women’s National Team program looks very bright, including: Nicole Barnhart, Shannon Boxx, Marian Dalmy, Lori Chalupny, Tina Ellertson, Angela Hucles, Marci Jobson, Natasha Kai, Carli Lloyd, Stephanie Lopez, Heather O’Reilly, Leslie Osborne, Hope Solo, Lindsay Tarpley, Aly Wagner and Cat Whitehill; 
Whereas the Team’s make-up reflects a diverse collection of backgrounds and experiences, representing 15 different States, which celebrates our Nation’s collective culture and heritage; 
Whereas the Team’s on and off the field accomplishments and contribution to American female athletics cannot be overstated; 
Whereas the Team’s success reflects the continued explosive growth in popularity of soccer in the United States and symbolizes the emerging role of soccer for young Americans in sports and society; 
Whereas the 2007 FIFA Women’s World Cup Championship performance by Germany must also to be recognized and congratulated for reaching the pinnacle of success in women’s soccer and signifies the growing opportunities for women to compete and succeed around the globe; 
Whereas the rapid development and quality of women’s soccer worldwide owes much to the pioneering efforts of female American role models and the athletic opportunities made available to them over the past 3 decades; 
Whereas the improving quality of women’s soccer worldwide, as displayed at the 2007 FIFA Women’s World Cup, creates great anticipation for more of the same as we look forward to the 2008 Summer Olympics and the start of a new women’s professional soccer league in the United States in 2009; and 
Whereas the 2007 FIFA Women’s World Cup in China and the performance of the United States Women’s National Soccer Team speaks to parents about the importance of athletic participation for building character and confidence in their children: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the United States Women’s National Soccer Team on its performance at the 2007 FIFA Women’s World Cup in China; 
(2)recognizes Greg Ryan, the head coach of the United States Women’s National Team, his assistant coaches, trainers and managers, and every player on the Team for their dedication to excellence; and 
(3)commends the United States Soccer Federation, the United States Soccer Foundation, and the supporters, coaches, referees, and parents of young soccer players across America for their role in the success of soccer in the United States. 
 
